Citation Nr: 1602344	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  10-11 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for carpal tunnel syndrome (CTS) of the left wrist, to include as secondary to exposure to herbicides, Creutzfeldt-Jacob disease, and other hazardous materials, including drugs, liquids, powders, soiled rags, weeds in tanks, grasses, and crusted dirt.  

2.  Entitlement to service connection for CTS of the right wrist, to include as secondary to exposure to herbicides, Creutzfeldt-Jacob disease, and other hazardous materials, including drugs, liquids, powders, soiled rags, weeds in tanks, grasses, and crusted dirt.  

3.  Entitlement to service connection for migraine headaches, to include as secondary to exposure to herbicides, Creutzfeldt-Jacob disease, and other hazardous materials, including drugs, liquids, powders, soiled rags, weeds in tanks, grasses, and crusted dirt.   

4.  Entitlement to service connection for back injury, to include as secondary to exposure to herbicides, Creutzfeldt-Jacob disease, and other hazardous materials, including drugs, liquids, powders, soiled rags, weeds in tanks, grasses, and crusted dirt.  

5.  Entitlement to service connection for arthritis, including of the back and shoulders, to include as secondary to exposure to herbicides, Creutzfeldt-Jacob disease, and other hazardous materials, including drugs, liquids, powders, soiled rags, weeds in tanks, grasses, and crusted dirt.  

6.  Entitlement to service connection for gallstones, to include as secondary to exposure to herbicides, Creutzfeldt-Jacob disease, and other hazardous materials, including drugs, liquids, powders, soiled rags, weeds in tanks, grasses, and crusted dirt.  

7.  Entitlement to service connection for ulcers, to include as secondary to exposure to herbicides, Creutzfeldt-Jacob disease, and other hazardous materials, including drugs, liquids, powders, soiled rags, weeds in tanks, grasses, and crusted dirt.  

8.  Entitlement to service connection for loss of equilibrium, to include as secondary to exposure to herbicides, Creutzfeldt-Jacob disease, and other hazardous materials, including drugs, liquids, powders, soiled rags, weeds in tanks, grasses, and crusted dirt.  

9.  Entitlement to service connection for a respiratory disability, including bronchitis, pneumonia, and an acute respiratory infection, to include as secondary to exposure to herbicides, Creutzfeldt-Jacob disease, and other hazardous materials, including drugs, liquids, powders, soiled rags, weeds in tanks, grasses, and crusted dirt.  

10.  Entitlement to service connection for bilateral hearing loss, to include as secondary to exposure to herbicides, Creutzfeldt-Jacob disease, and other hazardous materials, including drugs, liquids, powders, soiled rags, weeds in tanks, grasses, and crusted dirt, and including as secondary to loss of equilibrium.  

11.  Entitlement to service connection for penile cancer with metastasis, to include as secondary to exposure to herbicides, Creutzfeldt-Jacob disease, and other hazardous materials, including drugs, liquids, powders, soiled rags, weeds in tanks, grasses, and crusted dirt.   

12.  Entitlement to service connection for diabetes mellitus, to include as secondary to exposure to herbicides, Creutzfeldt-Jacob disease, and other hazardous materials, including drugs, liquids, powders, soiled rags, weeds in tanks, grasses, and crusted dirt.  

13.  Entitlement to service connection for hypertension (claimed as high blood pressure), to include as secondary to exposure to herbicides, Creutzfeldt-Jacob disease, and other hazardous materials, including drugs, liquids, powders, soiled rags, weeds in tanks, grasses, and crusted dirt.  


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from October 1971 to June 1972.  He subsequently served in the Army Reserve from June 1972 to March 1985. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The August 2008 rating decision separately denied service connection for bronchitis, pneumonia and upper respiratory infection.  As to this, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As noted in the Board's September 2015 remand, these claims have accordingly been combined into a general claim seeking service connection for a respiratory disability as shown on the title page.  

Also as noted in the 2015 Board remand, the issues have been characterized as stated on the title page because the appellant asserts entitlement to service connection due to inservice herbicide exposure, exposure to Creutzfeldt-Jacob disease, and other hazardous materials, including drugs, liquids, powders, soiled rags, weeds in tanks, grasses, and crusted dirt.  

In August 2009, the appellant revoked the power of attorney of record.  In a September 2009 letter, he was offered an opportunity to appoint other representation but he did not respond.  Also, in January 2010 he withdrew a hearing request.  

The appellant's Freedom of Information Act (FOIA) request was satisfied in August 2015, when the Board provided him a complete copy of his claims file.  

The Board remanded the case in September 2015 to obtain Social Security Administration (SSA) records because in his October 2014 substantive appeal the appellant reported having been scheduled for an SSA review for benefits in June 2003.  In that remand the Board observed that to the extent that his February 2015 correspondence asserted clear and unmistakable error (CUE) in a rating decision, the only rating decision of record is the August 2008 rating decision on appeal.  Because that rating decision is now on direct appeal and, so, it is not yet final, an assertion of CUE cannot be made against a non-final rating decision.  See 38 C.F.R. § 3.105(a).  

Following the November 2015 Supplemental Statement of the Case (SSOC) the appellant submitted additional written argument alleging, in part, that the 2015 Board remand raised the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability or disabilities (TDIU).  However, TDIU may be granted only for service-connected disability or disabilities and, here, the appellant is not service-connected for any disability.  Thus, contrary to the appellant's allegation, the 2015 Board remand did not raise the issue of entitlement to a TDIU rating.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file.  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The appellant served on ACDUTRA from October 1971 to June 1972; he subsequently served in the Army Reserve from June 1972 to March 1985 but he did not have active duty.  

2.  Bilateral CTS; migraine headaches; a back injury; arthritis, including of the back and shoulders; gallstones; ulcers; loss of equilibrium; a respiratory disability, including bronchitis, pneumonia, and an acute respiratory infection; bilateral hearing loss; penile cancer with metastasis; diabetes mellitus; and hypertension were not incurred or aggravated during ACDUTRA and any service in the reserves.  


CONCLUSION OF LAW

The criteria for service connection for bilateral CTS; migraine headaches; a back injury; arthritis, including of the back and shoulders; gallstones; ulcers; loss of equilibrium; a respiratory disability, including bronchitis, pneumonia, and an acute respiratory infection; bilateral hearing loss; penile cancer with metastasis; diabetes mellitus; and hypertension are not met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1154, 5103A, 5103(a), 5126 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.307, 3.309, 3.313 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes on VA an obligation to notify claimants what information or evidence is needed for claim substantiation and respective evidentiary gathering duties.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

VCAA notice was intended to be provided prior to an initial unfavorable decision but, if not, any such error may be cured by providing notice followed by readjudication, e.g., in a supplemental statement of the case (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In service connection claims, a claimant is to be informed of five elements: veteran status, existence of a disability, a connection between a veteran's service and the disability (or a service-connected disorder), degree of disability, and effective date of any grant.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

By RO letter in December 2007 the appellant was provided with notice of the elements required for service connection and of the respective evidence gathering duties, prior to the initial August 2008 adjudication of these claims.  It also provided notice of how disability ratings and effective dates are assigned.  Dingess, Id.  By letter in April 2008 he was again provided notice, which included describing many of his service connection claims as allegedly being due to various contaminants.  And all this was also prior to the initial August 2008 adjudication of these claims.  

Accordingly, the Board finds that VA satisfied its duties to notify the appellant in this case.

As to the duty to assist, the appellants service treatment records (STRs) are on file.  In December 2007 the RO attempted to obtain private clinical records from multiple physicians.  In March 2008 the RO made a second request (the first having been in December 2007) to Dr. E.A. and Dr. L. G. for records pertaining to the appellant.  Upon returning the March 2008 letter there is a handwritten notation, by an office manager of Dr. L.G., that the appellant had not been seen since November 2006 and that prior records had been "stored away."  By letter in February 2008 the appellant informed the RO that Dr. E.A. had retired from the practice of medicine.  

By letter in March 2008 the appellant was notified that attempts to obtain records of Dr. L. G. and Dr. A. had been unsuccessful, and he was requested to obtain and submit such records himself.  Upon requesting records of Dr. E. C-H. in December 2007, those records were submitted.  

In July 2014 a VA audiologist evaluated the record as to the claim for service connection for hearing loss in light of the contention that the appellant was exposed to loud noise during his service.  

In an attachment to the appellant's VA Form 9 in October 2014 he asserted error in not having been provided with VA nexus examinations under 38 C.F.R. § 3.159(c)(4)(i) because he was exposed to herbicides from tanks and vehicles which he repaired stateside that had been used in Vietnam where they had been exposed to herbicides.  Neither 38 U.S.C.A. § 5103A(D)(1) nor the general duty to assist claimants at 38 U.S.C.A. § 5103(a)(1), "imposes an open-ended obligation on [VA] to provide medical examination or opinion upon demand."  Beasley v. Shinseki, 709 F.3d 1154, 1159 (Fed.Cir. 2013).  Standing alone, a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require [VA] to provide such examinations in virtually every veteran's disability case."  Walker v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).

That provision also requires that a qualifying "veteran" not only have a disease listed in 38 C.F.R. § 3.309 which manifested in an applicable presumptive period but also that the claimant has the "required service or triggering event to qualify for that presumption..."  Here, it is not contended or shown that he served at any time in Vietnam.  Also, while a presumption of service connection exists for the list of such diseases at 38 C.F.R. § 3.309(e) for those deemed to have been exposed to herbicides, the list includes primarily various forms of cancer but not penile cancer, although it does include type II diabetes, i.e., adult onset, diabetes, as well as acute and subacute peripheral neuropathy.  As to the latter, carpal tunnel syndrome (CTS) is not a form of acute or subacute peripheral neuropathy.  Also, other than diabetes, none of the other claimed disabilities are presumptively related to inservice herbicide exposure and no evidence other than the appellant's general theory suggesting a nexus between the claimed disabilities and herbicide exposure has been submitted.  

It is alleged that because the appellant was provided with notification of what is required to substantiate a claim and the respective evidence gathering duties under the Veterans Claims Assistance Act of 2000 (VCAA) (see 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and enabling regulations at 38 C.F.R. §§ 3.156(a), 3.159, 3.326(a)) which indicated that VA was responsible for verifying exposure to Agent Orange that there has been a violation of the duty to assist because VA had not made any attempt to verify his exposure from stateside work he performed on tanks and vehicles which had been used in Vietnam.  

In this regard, of record is an October 16, 2014, statement from D. J. of the Joint Services Records Research Center (JSRRC) Coordinator which reflects that as to the appellant's service from October 1971 to June 1972 and his alleged herbicide exposure when stationed at Ft. Belvoir while cleaning and repairing tanks returning from Vietnam, based on a review of service treatment records, personnel records, DD 214, and VA regulations there was no evidence for or basis for concluding that he was exposed to herbicides.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination or opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, as above, there is no credible evidence of in-service herbicide exposure.  Thus, there is no reasonable possibility that a medical opinion linking the claimed disabilities to in-service herbicide exposure can substantiate the claim.  Also, the only evidence of record relating the appellant's claimed disabilities to Creutzfeldt-Jacob disease, and purported other hazardous materials, including drugs, liquids, powders, soiled rags, weeds in tanks, grasses, and crusted dirt, is the appellant's own general conclusory statements, which do not meet the low threshold of an indication that the claimed disabilities are due to service.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the veteran and rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues).  Thus, the standards of McLendon are not met in this case, and VA's duty to provide an examination and opinion is not triggered. 

Pursuant to the 2015 Board remand, by letter in October 2015 the VA Appeals Management Center (AMC) contacted the Veteran and requested that he provide any information he might have regarding any disability compensation award by SSA.  The SSA records are now electronically on file.  

It is alleged that there was a failure to comply with the Board remand because the Appeals Management Center, in issuing the SSOC in November 2015 had not reviewed the entire evidence of record in light of the contentions in the October 2014 substantive appeal.  However, the law presumes that VA adjudicators considered all the evidence of record in making a decision.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Moreover, the issues as framed in that SSOC are in accordance with the manner in which the issues were stated in the 2015 Board remand.  Although the 2015 SSOC was not specific in addressing each of the numerous assertions of the variety of possible etiologies for the many disabilities for which service connection is claimed, it did state that "careful" consideration had been given to the appellant's contentions.  Moreover, the SSA records were obtained, as requested in the Board remand and the Board finds that there is otherwise no deficiency with respect to compliance with the remand and that there has been substantial compliance with the remand.  Substantial, rather than absolute or strict, remand compliance is the appropriate standard for determining remand compliance under Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  

Background

On examination for enlistment into the Army reserves in May 1971 the appellant's blood pressure was 110/80.  Audiometric testing revealed his hearing acuity, in decibels, at certain frequencies was as shown below:

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
10
5
10
Not tested
25
Left Ear
25
5
0
Not tested
15

In an adjunct medical history questionnaire the appellant reported having or having had cramps in his legs and a history of broken bones, reported to have been a possible fracture of the right ankle.  

On audiometric testing in December 1971 his hearing acuity, in decibels, at certain frequencies was as shown below:

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
5
5
5
Not tested
5
Left Ear
5
5
5
Not tested
5


On examination in January 1972 the appellant's blood pressure was 120/80.  Audiometric testing revealed his hearing acuity, in decibels, at certain frequencies was as shown below:

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
10
5
5
Not tested
5
Left Ear
15
5
5
Not tested
5

In an adjunct medical history questionnaire the appellant had no relevant complaints.

In June 1975 the appellant had a cold syndrome consisting of coughing, sneezing, and a sore throat.  His lungs were clear.  He was treated with medications.  

Of record is a July 1978 letter of appreciation to the appellant from the Commander of the 517th Maintenance Company Ordnance for his work during an annual training exercise from the 10th to the 21st of July 1978.  

On quadrennial examination in November 1979 the appellant's blood pressure was 126/90.  Audiometric testing revealed his hearing acuity, in decibels, at certain frequencies was as shown below:

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
15
20
25
Not tested
30
Left Ear
15
15
15
Not tested
25

In an adjunct medical history questionnaire the appellant had no relevant complaints.  

On quadrennial examination in October 1983 the appellant's blood pressure was 130/84.  Audiometric testing revealed his hearing acuity, in decibels, at certain frequencies was as shown below: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
10
10
15
40
35
Left Ear
25
10
5
45
25

In an adjunct medical history questionnaire the appellant had no relevant complaints.  

The STRs show that in August 1984 it was noted that the appellant did not have consistently elevated blood pressure.  He had no history of osteoporosis or recent fractures.  There was no history of abnormal glucose tests or diabetes.  Thus, a preliminary screening for thyroid, adrenal or pituitary disease was negative.  

The appellant's service personnel records confirm that the appellant's reserve unit, of which he was then a member, received orders in June 1983 to travel to Camp Carrol, Korea, from the 9th to the 24th of September 1983.  

An April 2001 private clinical record from the San Antonio Bone and Joint Institute reflects that in May 1984 the Veteran initially injured his back by pushing on a gate and it locked but after continuing to push he felt back pain.  He was still having low back pain which radiated down the right leg.  He had discontinued therapy a couple of months after the injury and his workers compensation was discontinued because he went back to work.  He had had another low back injury, with a different company in January 2001, and had not worked since then.  A January 1999 MRI revealed multilevel degenerative disc disease (DDD), most prominent at L4-5.  In March 1999 a medical opinion was that he did not need back surgery.  In June 2000 it was reported that his problem was spinal stenosis.  He had had gall stones removed in December 2000.  He had never been diagnosed as having hypertension or diabetes.  After a physical examination the diagnosis was diffuse DDD with spinal stenosis, aggravated by a May 1984 injury, and currently without acute radiculopathy.  

A February 2001 record of the Concentra Medical Group reflects diagnoses that included a left knee strain.  

Records of Dr. E. C.-H. show that in August 2005 the appellant's blood pressure was 124/78.  In September 2005 blood pressure was 126/81.  In October 2005 the appellant's blood pressure was 135/78.  In December 2005 it was 124/78 and 130/84.  

In a May 2006 statement Dr. E. D. C-H., an instructing urologist at the University of Texas Health Science Center at San Antonio, reported that the appellant was a patient and had been diagnosed with penile cancer in August of 2005.  He had required multiple surgical treatments for this condition since then, in August, September and December of 2005.  Although he recovered well from these surgeries, his condition had changed significantly since then.  Most recently, in April 2006, he was diagnosed with recurrent penile cancer metastatic to the left inguinal lymph nodes.  As a result, he had a fourth surgery in May 2006 consisting of an extended ilioinguinal lymph node dissection.  This extensive surgery was required because there was no effective alternative treatment for metastatic penile cancer.  This surgery was notable for a high risk of complications and long term disability, mainly due to lower extremity lymph edema and chronic venous insufficiency.  In addition, now that he had been diagnosed with metastatic cancer, he was at high risk for continued recurrence and progression of cancer.  Although he was recovering well at present, his future with regard to functional status and cancer recurrence remained very uncertain.  He would require very close follow up for complications and recurrence.  

In an August 2006 statement Dr. E. D. C-H. reported that the appellant had had a cholecystectomy and past left knee surgery.  His blood pressure was 146/87.  An August 2006 CT scan revealed a stable right pulmonary nodule.  In a December 2006 statement Dr. E. D. C-H. again recited the foregoing but also noted that the appellant was awaiting surgery on his neck and shoulders secondary to an accident.  He had a history of hypertension and his blood pressure was 120/80.  Additional information in December 2006 indicated that he had no difficulty hearing and no ringing of the ears.  

Information obtained from SSA in October 2015 shows that the appellant had been awarded SSA disability benefits.  It was noted that the appellant had reported that he was disabled due to residuals of back and knee injury and penile cancer which began in January 2001.  However, the evidence showed the earliest date he had a disabling impairment was in October 2005, when his overall condition worsened and prior to this date there was insufficient evidence to show that he was disabled.  

Other information obtained from SSA shows that the appellant reported that penile cancer had been in approximately April 2006.  His penile cancer and injuries of the back and knee had first begun to bother him in January 2001, when he had become unable to work. 

Associated with the SSA records is an August 2005 report of Dr. E. D. C-H., noting the appellant's history of hypertension, low back pain, left knee surgery, and a history of pneumonia.  Other records, in 2006, show that he had had a cholecystectomy, and that he was treated for low back pain from 2002 to 2006.  In 2002 and 2003 he was seen for symptoms pertaining to his left shoulder and his left knee.  In September 2002 he was noted to have an unspecified "respiratory ailment."  In April 2002 it was felt that his left knee problem was probably "post-traumatic arthrosis."  In September 2001 it was indicated that he had a torn medial meniscus, for which he had arthroscopic surgery in October 2001.  In February 2001 an MRI revealed a medial meniscus tear and sprain of the medial and lateral collateral ligaments.  In February 2001 he reported that he had left shoulder pain and tenderness which he believed was due to an injury when he fell.  Later that month it was noted that his workers compensation claim was being denied.  In November 2001 he had a stenotic spine at 2 levels and also disc herniations which would probably someday require surgery.  He was also seen in 2000 for low back pain.  In January 1999 it was noted that an MRI revealed degenerative lumbar changes and stenosis at L4-5 and L5-S1, as well as disc herniation, and in December 1997 it was noted that he still had a "claim pending."  Lumbosacral X-rays in October 1989 revealed marked degenerative changes.  

The SSA records include those of the San Antonio Bone and Joint Clinic which show that in January 1989 it was noted that the appellant had been in a motor vehicle accident (MVA) that month and complained of pain from the neck to the left shoulder and in the low back.  He had previously been treated at that clinic for his knee and low back in 1984, when a CAT scan showed spinal stenosis and bulging discs, and again in 1988 for his back.  Current X-rays revealed minimal cervical and marked lumbar degenerative changes.  In February 1989 he complained of pain of the left side of his head "like paresthesis" and even had trouble brushing his hair, and it was suggested that he see a neurologist.  In December 1984 X-rays of his shoulders and right knee were negative, despite his complaints of pain.  Also, he had been in the reserves for 14 years and they were going to force him to quit because he belonged to a mechanics unit but had gained weight and could not perform his job, even though he had only six more years before he could retire from the reserves.  In February 1985 it was noted that he had been fired from the "Guard."  A September 1985 X-ray revealed chronic lumbosacral syndrome and X-ray documented lumbosacral spurring and degeneration.  Also in 1985 the appellant wanted a physician to send a letter to "the Industrial Accident Board" because there was to be a hearing.  

Other records associated with the SSA claim include a June 1984 lumbar CT scan that revealed spinal stenosis and disc bulging.  In January 1999 a lumbar MRI found multi-level degenerative disc disease (DDD) and degenerative facet disease.  A February 2001 left knee MRI revealed findings of tearing of the medial meniscus, a partial tear or tendinopathy of the lateral collateral ligament, a possible patellar tracking disorder, and medial collateral ligament strain.  In October 2001 the appellant had surgery for a left knee torn medial meniscus, and patellar chondromalacia.  

Records of the San Antonio Bone and Joint Clinic associated with the SSA claim include an October 2002 statement by a physician that the appellant had brought up complaints of his left shoulder early in his treatment but that throughout the care for this claim the medical firm had not been authorized to treat that area and, so, no diagnosis had been made nor could one be made without an evaluation.  In a February 2001 letter it was reported that the appellant had sustained an industrial injury on January 31, 2001, when he fell off a ladder injuring his left knee and low back.  In a September 2001 letter it was reported that he was unable to work, and approval was pending for knee surgery.  In a January 2002 statement in support of a disability claim it was stated that it was felt that he would not be able to return to anything more than light work because of his low back and left knee.  This related to his work with Red McCombs Chrysler, in Texas, with the workers compensation claim number being "001596 000051 WC01."  

Associated with the SSA records is a May 2006 report of Dr. E. D. C-H., an instructing urologist at the University of Texas Health Science Center that the appellant originally presented with penile cancer in August 2005.  In September 2005 he had a partial penectomy and bilateral superficial inguinal lymphadenectomies.  Due to a local recurrence he had a repeat penectomy in December 2005.  Thereafter he was without evidence of disease until April 2006 when he developed a palpable left inguinal node and aspiration of the node confirmed well-differentiated squamous cell carcinoma.  He had a repeat ilioinguinal lymph node dissection without complication.  The impression was recurrent squamous cell carcinoma of the penis metastatic to inguinal lymph nodes, now status post extensive ilioinguinal lymphadenectomy.  

Other records associated with the SSA claim include an undated clinical record which reflects that the appellant had episodes of apnea.  Records associated with the SSA claim include a March 2006 report from Dr. B. W. R. relative to "Claim No. BDPCS3" which shows that the appellant stated that his back injury dated back in time to 1984 while employed with the San Antonio Independent School District in the food department as a supervisor.  The injury was diagnosed as pertaining to the 4th and 5th, as well as the "sixth" lumbar vertebrae but he continued to work there until 1995.  He injured his left knee in 2000 while working at a car dealership as a janitor, which had required that he stay at home for nine months.  He also reported in 2000 he had injured his left shoulder, for which he had not been evaluated, and more recently he developed penile cancer.  Also, the allegation of "chest nodules" was unfounded based on the records and the patient's knowledge.  Currently, his blood pressure was 128/92.  

SSA records include a record in August 2005 that the appellant had a history of hypertension but on examination blood pressure was 124/78.  However, reports of examinations by Dr. E. D. C-H., an instructing urologist at the University of Texas Health Science Center revealed that the appellant's blood pressure was 132/85 in September 2005 and in October 2005 it was 135/78.  A report in September 2005 by another physician shows that the appellant's blood pressure was 126/81.  

In the appellant's October 2007 initial VA claim for compensation he related that he was directly exposed to any and all contaminants that veterans that served in Vietnam were exposed to, even though he had not served in Vietnam, and that he was exposed to any and all contaminants that were prevalent in Korea and Germany.  

SSA records include an August 2012 clinical record that indicates that the appellant's current medications included Metformin, and that he had been diagnosed as having type II, diabetes mellitus, uncontrolled, and that the onset thereof had been in June 2010.  He also had uncontrolled hypertension which had also had its onset in June 2010.  

The appellant's records were evaluated by a VA audiologist in July 2014.  A definitive statement regarding current hearing sensitivity could not be made due to poor inter-test consistency.  It had been requested that an opinion be rendered as to whether it was at least as likely as not that a bilateral hearing loss was due to noise exposure incurred while performing duties as an auto electrician during the service period from October 1971 to June 1972.  The May 1971 enlistment examination revealed hearing was normal bilaterally as did the January 1972 separation examination.  Therefore it was less likely as not the claimant's hearing impairment was caused by noise exposure during the dates specified.  The Veteran reported he first noticed tinnitus about 10 years ago.  He reports it was only in the left ear and was constant.  This placed onset well past his exit from military service.  Also, there was no evidence of "STS" or hearing loss in either ear during the specified period of service.  Therefore, it was less likely as not the current complaint of tinnitus was related to inservice noise exposure. 

In VA Form 21-4138, Statement in Support of Claim of August 2012 the appellant stated that from 1977 to March 1985 his military reserve unit was detailed to Utah, Germany, Korea, and Maryland to disassemble, repair, and salvage armored tanks returning from Vietnam where such equipment was exposed to chemical agents, including herbicides.  He asserted that he had active duty from October 1971 until July 1972, as shown on his DD 214.  Also, from 1971 to 1972 he was a power generator equipment repairman stationed at both Ft. Dix and Ft. Belvoir participating in disassembling, repairing, and salvaging armored tanks returning from Vietnam.  This involved exposure to multiple contaminants, e.g., unidentified drugs, liquids, powders, soiled rags, weeds, grasses, dirt and chemical and herbicide agents attached to the tanks.  From 1972 to 1977 he had done the same at Ft. Hood.  In 1975 in Ft. Hood he and others were treated with antibiotics for "respiratory, failure, etc., disorder due to unknown viral infection."  He again performed similar duties from 1977 to 1982 at the Utah Army Depot.  

The appellant also stated that "according to the Red Cross" he could have been exposed to "Creutzfield-Jacob Disease."  Also, the Red Cross refused to accept blood from veterans who spent 6 months at a military base in Germany from 1980 to 1990.  Further, between 1983 and 1984 he was detailed to Korea to perform similar duties.  Between 1984 and 1985 he was stationed in Maryland and again performed similar duties.  

Of record is information from a website of the Red Cross which indicates that this organization did not accept blood donations from those who spent 6 months or more at a military base in Germany from 1980 to 1990 because of the possible transmission of an infectious and fatal brain disease called "variant Creutzfeld-Jacobs" disease which was a variant of Mad Cow disease.  

Governing Law and Regulations

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, not every manifestation of joint pain, or any cough, during service will permit service connection for arthritis or pulmonary disease first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).  

For veterans, a rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), including arthritis; cancer; cardiovascular-renal disease, which includes hypertension; an organic disease of the nervous system, including a sensorineural hearing loss, if the chronicity is either shown as such in service which requires sufficient combination of manifestations for disease identification and sufficient observation to establish chronicity (as opposed to isolated findings or a mere diagnosis including the word 'chronic'), or manifests to 10 percent or more within one year of service discharge (under § 3.307).  If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required, 38 C.F.R. § 3.303(b), but the use of continuity of symptoms is limited to only those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  The presumption may be rebutted by affirmative evidence of intercurrent injury or disease which is a recognized cause of a chronic disability.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  For a chronic disease to be shown during service or in a presumptive period means that it is "well diagnosed beyond question" or "beyond legitimate question."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For VA purposes, hypertension means that the diastolic pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 or greater with a diastolic pressure of less than 90.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.

Peptic ulcer disease (either gastric or duodenal ulcer disease) is a chronic disease listed at 38 C.F.R. § 3.309(a).  A proper diagnosis of gastric or duodenal ulcer (peptic ulcer) is to be considered established if it represents a medically sound interpretation of sufficient clinical findings warranting such diagnosis and provides an adequate basis for a differential diagnosis from other conditions with like symptomatology; in short, where the preponderance of evidence indicates gastric or duodenal ulcer (peptic ulcer).  Whenever possible, of course, laboratory findings should be used in corroboration of the clinical data.  38 C.F.R. § 3.309(a).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Sensorineural hearing loss is generally considered an organic disease of the nervous system by VA.  See Adjudication Manual Rewrite, M21-1MR, III.iv.4.B.12.a. ("Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 C.F.R. 3.309(a)").

When a claim for service connection is based on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA; or for INACDUTRA, there must be some evidence that the appellant became disabled as a result of an injury (not disease) incurred or aggravated in the line of duty during the period of INACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  In the absence of such evidence, the period of ACDUTRA or INACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA service alone.  Id.  

Assuming that the appellant did incur or aggravate a disease or injury during a period of ACDUTRA; or injury (not disease) incurred or aggravated during a period of INACDUTRA, by virtue of which the appellant would be a veteran, a rebuttable presumption of service connection exists for veterans with chronic diseases specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), including arthritis; cancer; cardiovascular-renal disease, which includes hypertension; an organic disease of the nervous system, including a sensorineural hearing loss, if the chronicity is either shown as such in service which requires sufficient combination of manifestations for disease identification and sufficient observation to establish chronicity (as opposed to isolated findings or a mere diagnosis including the word 'chronic'), or manifests to 10 percent or more within one year of service discharge (under § 3.307).  If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required, 38 C.F.R. § 3.303(b), but the use of continuity of symptoms is limited to only those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir. 2013).  

However, the presumption of soundness upon entrance into military service is not applicable to periods of ACDUTRA or INACDUTRA unless the claimant is service-connected for disability related to that specific period of ACDUTRA or INACDUTRA and, also, there was an examination for entrance into the particular period of ACDUTRA or INACDUTRA.  See Smith v. Shinseki, 24 Vet. App. 40, 25 (201).

Analysis

Service

The Board acknowledges that the appellant's DD 214 shows, in the remarks section that as to "Item 11a" [type of transfer or discharge] that he was "[r]eleased from active duty and returned to Army Reserves to complete remaining service obligation of 5 years and 0 months."  However, that same DD 214 shows that in section "17[.]  Current Active Service Other Than By Induction" that he had been "Ordered to ADCUTRA."  Thus, this DD 214 which verifies service from October 1971 to June 1972 does not show that he had active duty; rather, his service was ACDUTRA.  Consequently, he is not entitled to the application of presumptive service connection for chronic diseases listed under 38 C.F.R. § 3.309(a) on the basis of having had active duty because he is not a "veteran" unless he were to be granted service connection for some disability incurred during that period of ACDITRA.  

The appellant's DD 214 does not show that he served overseas.  However, service personnel records do indicate that he served during a period of ACDUTRA at Camp Carroll in Korea.  

The appellant's DD 214 and service personnel records do not show that he served in Germany.  Nevertheless, even assuming that he did serve at a military base in Germany, his contention of possible exposure to "Creutzfield-Jacob Disease" is without merit inasmuch as there is no probative medical evidence which indicates that he now has or has ever had "Creutzfield-Jacob Disease" or any similar variant of "Mad Cow" disease.  The claimed disease is a complex disease requiring diagnostic testing to identify, so the appellant is not competent to diagnose such disease.  

Combat

It is neither shown nor contended that the appellant participated in combat.  However, reference has been made to his having come into contact with equipment used in combat in Vietnam.  Under 38 U.S.C.A. § 1154(b) VA shall accept satisfactory lay or other evidence of service events in combat, if consistent with the circumstances thereof.  However, this applies to Veterans who served in combat and this legal provision is not applicable solely because a claimant came into contact with equipment or any material used during any period of combat.  To the extent that the appellant argues to the contrary, by citation to 38 U.S.C.A. § 1154(b), the contention is without merit.  

Lay Evidence

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); and 38 C.F.R. § 3.159(a)(2).  However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See 38 C.F.R. § 3.159(a)(1).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

Any competent lay evidence must be weighed to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009).  VA may rely on an absence of an entry in a record as evidence that the event did not occur, but only if the matter is of the kind that ordinarily would have been recorded.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) ("[E]vidence of a prolonged period without medical complaint can be considered") and Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (taking into account the lack of treatment or complaints of the condition for an extensive period of time); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (more probative weight to VA opinions which relied, inter alia, on a record showing disability symptoms did not begin until decades after service).  

Moreover, consideration may also be given to the earliest medical records stating when symptoms began or when treatment for symptom first began, or both.  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements opposing consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

Reasonable doubt will be favorably resolved and it exists when there is an approximate balance of positive and negative evidence.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed.Cir. 2001).

Herbicide Exposure

VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, namely from February 28, 1961, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii).  

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: ischemic heart disease; acute and subacute peripheral neuropathy, and , type 2 diabetes (also known as type II diabetes mellitus or adult-onset diabetes).  

However, note 2 to 38 C.F.R. § 3.309(e) provides that for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease. 

Acute and subacute peripheral neuropathy (which means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset).  38 C.F.R. § 3.309(e).  However, effective as to all claims pending or filed on or after September 6, 2013, VA amended 38 C.F.R. §§ 3.307(a)(6)(ii) and 3.309(e) by replacing the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  VA also removed Note 2 to 38 C.F.R. § 3.309(e), which had required, in order for the presumption to apply, that the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset.  Under the amendments, peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.  See 78 Fed.Reg. 54763 - 54766 (September 6, 2013).  

Additionally, prostate and respiratory cancers shall be service connected if the Veteran was exposed to an herbicide agent during active service, even though there is no record of such disease during service, and provided further that the requirements of 38 C.F.R. § 3.307(d) are satisfied.  38 C.F.R. § 3.309(e).  However, penile cancer is not listed as a disease presumptively due to herbicide exposure.  

VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also 61 Fed. Reg. 57,586-57,589 (1996); 72 Fed. Reg. 32,345-32,407 (2007).  

Notwithstanding the presumptive provisions, service connection for claimed residuals of exposure to herbicides also may be established by showing that a disorder resulting in disability is, in fact, causally linked to the exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir.), citing 38 U.S.C.A. §§ 1113 and 1116, and 38 C.F.R. § 3.303.

"VA initially limited the § 3.309(e) presumption of service connection to Vietnam veterans, see 38 C.F.R. § 3.309(e); 58 Fed.Reg. at 29, 109, but in 1994 amended that provision to make the presumption applicable to other veterans who were exposed to herbicides during active service, including those who served in the Korean DMZ, see 59 Fed.Reg. 5106 (Feb. 3, 1994); see also 58 Fed.Reg. 50,528, 50,529 (Sept. 28, 1993) (proposed rule explaining the change); 66 Fed.Reg. 23m166, 23,166 (May 8, 2001) (stating that the § 3.309(e) presumption applies to veterans who did not serve in Vietnam if exposure to herbicides occurred during active military service)." 

Under 38 C.F.R. § 3.307(a)(6)(iv) a "veteran" who, during active military, naval or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean demilitarized zone (DMZ) in an area in which herbicides are known to have been applied during that period shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the "veteran" was not exposed to any such agent during that service.  

As to the contention that from 1983 and 1984 he was detailed to Korea, the appellant has not alleged and there is otherwise no evidence that he was in or even near the Korean demilitarized zone (DMZ).  Moreover, as noted, the service personnel records confirm that the appellant's reserve unit, of which he was then a member, received orders in June 1983 to travel to Camp Carrol, Korea, from the 9th to the 24th of September 1983.  This is not within the time period specified in 38 C.F.R. § 3.307(a)(6)(iv) and, also, that provision applies only to "veterans" and mere ACDUTRA in Korea would not qualify the appellant as being a "veteran."  
Moreover, as noted above, an October 16, 2014, statement from D. J. of the Joint Services Records Research Center (JSRRC) Coordinator which reflects that as to the appellant's service from October 1971 to June 1972 and his alleged herbicide exposure when stationed at Ft. Belvoir while cleaning and repairing tanks returning from Vietnam, based on a review of service treatment records, personnel records, DD 214, and VA regulations, there was no evidence for or basis for concluding that he was exposed to herbicides.  Indeed, the Service Department/JSRRC has not substantiated exposure to tactical herbicides based on contact with equipment that was used in Vietnam for servicemembers with appellant's type of service, and the unit to which he was attached during his service.  Moreover, the appellant can certainly speculate but he cannot competently attest that he was in fact exposed to herbicides.  He has not shown that he possesses the expertise necessary to opine on the technical matter of identifying herbicide compounds and finding that he was exposed to such while cleaning and repairing tanks.  Thus, there is no persuasive, competent and credible evidence that substantiates that the appellant was exposed to herbicides during his military service. 

Accordingly, presumptive service connection based on alleged inservice herbicide exposure is not warranted for diabetes mellitus, and service connection based on alleged inservice herbicide exposure is not warranted for penial cancer, hypertension or any of the other diseases for which service connection is claimed.  
Indeed, CTS and migraine headaches are not shown to be forms of acute or subacute peripheral neuropathy.  Similarly, a sensorineural hearing loss is also not shown to be a form of acute or subacute peripheral neuropathy, and any lower extremity radiculopathy which the appellant now has is shown to be due to pathology of the lumbar spine and is also not a form of acute or subacute peripheral neuropathy.  Accordingly, service connection is not warranted for any claimed disability on the basis of putative inservice herbicide exposure.  

Exposure to Contaminants Other Than Herbicides

The appellant has made broad assertions that his claimed disabilities may in some manner be related to exposure to other contaminants other than herbicides, or Mad Cow disease or any variant thereof, e.g., "Creutzfield-Jacob Disease."  

However, in addition to not having or having had "Creutzfield-Jacob Disease" or any similar variant of "Mad Cow" disease, this contention is without merit inasmuch as there is no competent and probative evidence which indicates that any disability for which he now claims service connection is related to any exposure to any form of contaminant, chemical or toxin.  To the extent that the appellant has alleged that his claimed disorders are due to exposure to contaminants other than herbicides during his military service, the Board notes that, as a lay person, he is competent to report symptoms that require only personal knowledge as they come to him through his senses as well as any diagnosis reported to him by a medical professional.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Jandreau, 492 F.3d at 1377.  The Board notes, however, that the appellant, as a lay person, is not competent to link his symptoms to a specific diagnosed disability or to relate them to any instance of his military service.  While it is in error to categorically reject layperson evidence as incompetent, the Board is allowed to consider the facts of a particular case to determine the layperson's competence.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  One factor to consider is the complexity of the question to be determined.  Jandreau, 492 F.3d at 1377 (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer).  In this regard, the appellant's statements as to the relationship between his claimed disabilities and exposure to contaminants are not within the realm of knowledge of a layperson.  Rather, the nature of the compounds of contaminants and their effect on the human body is a complex question that requires medical and/or technical expertise to resolve.  The diagnosis and determination of the etiology of CTS, migraine headaches, arthritis, gallstones, ulcers, loss of equilibrium, a respiratory disability, hearing loss, cancer, diabetes mellitus, and hypertension concern internal physical processes extending beyond an immediately observable cause-and-effect relationship, which often requires the administration and interpretation of specialized diagnostic tests, to include X-rays. There is no indication that the appellant possesses such specialized knowledge, and, therefore, he is not competent in this regard.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (finding that although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Consequently, the Board finds that the appellant's statements as to the cause of his claimed disabilities cannot be considered competent evidence sufficient to establish service connection.  As there is no probative medical evidence linking the claimed disabilities to exposure to the claimed contaminants, service connection cannot be established on this theory of entitlement.



Respiratory Disability, Including Bronchitis, Pneumonia, and an Acute Respiratory Infection

Addressing first the claim for a chronic respiratory disability, the appellant was treated in June 1975 for a cold syndrome consisting of coughing, sneezing, and a sore throat.  However, as noted, not every cough, during service will permit service connection for arthritis or pulmonary diseases first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).  In this case, there is no probative persuasive evidence that the appellant had a chronic respiratory disability at any time during his service in the reserves.  The evidence shows no more than, at most, some transitory respiratory symptoms many years after termination of service in the reserves.  

The appellant has had follow-up X-rays and CT scans of his chest following his development, many years after termination of service in the reserves, of penile cancer but these were for the purpose of determining whether his cancer had metastasized to his lungs.  While in recent years a nodule was found in the right lung, the repeated radiological studies have not confirmed the existence of a chronic pulmonary disease, other than apnea which is not shown until years after service, much less any such disease which originated during ACDUTRA or INACDUTRA.  There is no probative persuasive evidence and credible lay evidence linking the claimed disorders to service.  Thus, service connection for a respiratory disability, including bronchitis, pneumonia, and an acute respiratory infection is not warranted.  

Bilateral Hearing Loss

Audiometric testing during the appellant's period of ACDUTRA shows that his threshold levels at the pertinent frequencies were within normal limits.  Stated in other terms, the audiometric testing during ACDUTRA shows that the appellant did not have hearing loss by VA standards.  Rather, a VA hearing loss is first shown during quadrennial examination in November 1983 when he had elevated thresholds at 3,000 Hertz, being 40 decibels in the right ear and 45 decibels in the left ear.  

The Board has considered the appellant's assertion that he was exposed to loud noise while performing ACDUTRA and INACDUTRA.  Exposure to loud noise during service is not the same as having sustained the type of injury that necessarily and always causes a hearing loss or tinnitus.  In other words, even if the appellant was exposed to loud noise during service, this does not automatically mean that he developed a hearing loss or tinnitus thereby.  The appellant has not pointed to any such statutory or regulatory presumption to this effect, and the Board is aware of none.  

While posited as lay evidence, the appellant's belief that the in-service noise exposure was the cause or a precursor of his current hearing loss, it is actually a medical opinion in the guise of lay evidence and, as such, is not competent because hearing loss may be due to different causes thereby requiring medical expertise to discern the cause.  The only competent medical opinion of record as to the etiology of the appellant's hearing loss is from a VA audiologist and this opinion does not support the claim.  Rather, it shows that it did not have a hearing loss, by VA standards, during or at termination of his period of ACDUTRA.  The mere fact that a hearing loss was detected on audiometric testing during a period of INACDUTRA does not establish that it had its onset during INACDUTRA or is due to acoustic trauma during INACDUTRA.  Moreover, service connection may be awarded only for disability from injury during a period of INACDUTRA, and not for a disease, e.g., a sensorineural hearing loss.  The appellant has not identified a specific event causing acoustic trauma but rather appears to argue that the cumulative effect of exposure to loud noise caused hearing loss.  Thus, there is no persuasive evidence of acoustic trauma occurring during a specific period of ACDUTRA or INACDUTRA as required under the regulation, and as noted, service connection may not be awarded for a disease during a period of INACDUTRA.  Thus, service connection for bilateral hearing loss is not warranted.  





Bilateral CTS, Migraine Headaches, Back Injury, Arthritis, including of the back and shoulders, Gallstones, Ulcers, Loss of Equilibrium, Penile Cancer With Metastasis, Diabetes Mellitus, and Hypertension

With respect to these claimed disabilities, the evidence establishes that the onset was at a time after termination of the appellant's service in the reserves in March 1985.  It is clear that he had postservice work related injuries of his back for which he received workers compensation.  Clinical studies have documented the onset of his arthritis to a time many years after service and his penile cancer, diabetes, hypertension, gall stones, bilateral CTS, headache, and alleged loss of equilibrium are also not shown to antedate a point in time commencing many years after termination of his service in the reserves in 1985.  Moreover, even the private clinical records contain no record clinical history which antedates any of these disabilities to the appellant's time in the reserves, other than that the appellant had a back disability which began in 1984 but even this is clearly shown to have been due to at least two intervening civilian work related injuries for which he received workers compensation.  Similarly, private X-rays of his shoulders in December 1984, while he was still in the reserves, were negative but private records also show that he had a postservice left shoulder injury in 2000.  Further, the private clinical records show that hypertension and diabetes had their onset in 2010, decades after termination of the appellant's service in the reserves.  To the extent the Veteran's statements can be construed that the claimed disabilities arose during a period of ACDUTRA or INACDUTRA, these statements are not credible as they are contradicted by voluminous medical evidence and contemporaneous lay statements indicating the onset of claimed disabilities coinciding with nonservice related events.  There is no credible, probative, and persuasive evidence that links the claimed disabilities to a period of service. 

In sum, the Board finds that the preponderance of the evidence weighs against the appellant's claims for service connection for bilateral CTS, migraine headaches, back Injury, arthritis, including of the back and shoulders, gallstones, ulcers, loss of equilibrium, penile cancer with metastasis, diabetes mellitus, and hypertension.  Accordingly, service connection for these disabilities is not warranted.

ORDER

Service connection for bilateral CTS; migraine headaches; a back injury; arthritis, including of the back and shoulders; gallstones; ulcers; loss of equilibrium; a respiratory disability, including bronchitis, pneumonia, and an acute respiratory infection; bilateral hearing loss; penile cancer with metastasis; diabetes mellitus; and hypertension is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


